DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13-18, 28-30, and 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2022/0131642 to Kim et al. (hereinafter Kim).

In regard claim 1, Kim teaches or discloses a method of wireless communication performed by a user equipment (UE) (see Figs. 14, 16, and 17), comprising:
receiving, on a particular control resource set (CORESET), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0176], [0182], and [0230], the UE may recognize the PDSCH/PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs),
wherein the UE is configured with multi-DCI based multi-transmission/reception point (TRP) operation (see paragraphs [0174], [0178], and [0183], the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI), 
determining, based at least in part on the UE being configured with multi-DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated (see paragraphs [0161], [0174], [0176], [0206], and [0217], from the viewpoint of downlink control information (DCI) transmission, the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI. When the plurality of CORESET groups are configured for one UE, the corresponding UE may be configured or defined to receive data using a multi-DCI-based M-TRP operation),
performing an operation, associated with receiving the PDSCH or transmitting the PUSCH, based at least in part on the fixed higher layer index identifying the CORESET group with which the particular CORESET is associated (see paragraphs [0206], and [0217], when one UE is configured to perform transmission and reception with a plurality of TRPs (or cells), this may mean that a plurality of CORESET groups (or CORESET pools) are configured for one UE. The configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.)).

In regard claims 2, 14, 26, and 38, Kim teaches or discloses the method of claim 1, wherein, when the fixed higher layer index has not been configured, the fixed higher layer index is determined based at least in part on an assumption (see paragraph [0155], when higher layer parameter txConfig” is set to “nonCodebook”, the UE is configured to the non-codebook based transmission. When higher layer parameter “txConfig” is not configured, the UE does not predict that the PUSCH is scheduled by DCI format 0_1. When the PUSCH is scheduled by DCI format 0_0, the PUSCH transmission is based on a single antenna port).

In regard claims 3, 15, 27, and 39, Kim teaches or discloses the method of claim 2, wherein the assumption is that the fixed higher layer index corresponds to a first CORESET group, of a set of CORESET groups, wherein the first CORESET group 1s associated with a first TRP of a set of TRPs (see paragraphs [0176], [0182], [0206], [0217], [0222], [0230], [0231], and [0240], the configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.). When cooperative transmission between two TRPs is performed, the first TRP may transmit first DCI through the CORESET of the first CORESET group, and transmit the first PDSCH scheduled through the corresponding DCI. Similarly, the second TRP may transmit second DCI through the CORESET of the second CORESET group and transmit the second PDSCH scheduled through the corresponding DCI).

In regard claims 4, 16, 28, and 40, Kim teaches or discloses the method of claim 1, wherein the particular CORESET is CORESET 0 (see paragraph [0182], if the corresponding index is not defined in CORESET, it may be interpreted as CORESET group 0 (i.e. index=0)).

In regard claims 5, 17, 29, and 41, Kim teaches or discloses the method of claim 1, wherein the fixed higher layer index corresponds to a first CORESET group of a set of CORESET groups, wherein the first CORESET group is associated with a first TRP of a set of TRPs (see paragraph [0182], the CORESET group may be a specific index defined in CORESET configuration information of each CORESET. For example, if CORESET 1 and CORESET 2 are configured (or mapped) to index=0 and CORESET 3 and CORESET 4 are configured to index=1, then CORESETs 1 and 2 may belong to CORESET group 0, CORESETs 3 and 4 may belong to CORESET group 1).

In regard claims 6, 18, 30, and 42, Kim teaches or discloses the method of claim 1, wherein the fixed higher layer index is determined based at least in part on a radio resource control (RRC) configuration (see paragraphs [0206], and [0217], the TRP may be divided according to information (e.g. index) on the CORESET group (or CORESET pool). The configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.)).

In regard claim 13, Kim teaches or discloses a user equipment (UE) (see Figs. 14, 16, and 17) for wireless communication, comprising:
a memory (see Figs 14, 16, and 17); and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see Figs. 14, 16, and 17): 
receive, on a particular control resource set (CORESET), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0176], [0182], and [0230], the UE may recognize the PDSCH/PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs),
wherein the UE is configured with multi-DCI based multi- transmission/reception point (TRP) operation (see paragraphs [0174], [0178], and [0183], the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI);
determine, based at least in part on the UE being configured with multi- DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated (see paragraphs [0161], [0174], [0176], [0206], and [0217], from the viewpoint of downlink control information (DCI) transmission, the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI. When the plurality of CORESET groups are configured for one UE, the corresponding UE may be configured or defined to receive data using a multi-DCI-based M-TRP operation),
perform an operation, associated with receiving the PDSCH or transmitting the PUSCH, based at least in part on the fixed higher layer index identifying the CORESET group with which the particular CORESET is associated (see paragraphs [0206], and [0217], when one UE is configured to perform transmission and reception with a plurality of TRPs (or cells), this may mean that a plurality of CORESET groups (or CORESET pools) are configured for one UE. The configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.)).

In regard claim 25, Kim teaches or discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions (see paragraphs [0016], [0018], and [0020]) comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (see paragraphs [0016], [0018], and [0020]: 
receive, on a particular control resource set (CORESET), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0176], [0182], and [0230], the UE may recognize the PDSCH/ PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs),
wherein the UE is configured with multi-DCI based multi- transmission/reception point (TRP) operation (see paragraphs [0174], [0178], and [0183], the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI);
determine, based at least in part on the UE being configured with multi- DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated (see paragraphs [0161], [0174], [0176], [0206], and [0217], from the viewpoint of downlink control information (DCI) transmission, the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI. When the plurality of CORESET groups are configured for one UE, the corresponding UE may be configured or defined to receive data using a multi-DCI-based M-TRP operation),
perform an operation, associated with receiving the PDSCH or transmitting the PUSCH, based at least in part on the fixed higher layer index identifying the CORESET group with which the particular CORESET is associated (see paragraphs [0206], and [0217], when one UE is configured to perform transmission and reception with a plurality of TRPs (or cells), this may mean that a plurality of CORESET groups (or CORESET pools) are configured for one UE. The configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.)).

In regard claim 37, Kim teaches or discloses an apparatus for wireless communication (see Figs. 14, 16, and 17), comprising:
means for receiving, on a particular control resource set (CORESET), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0176], [0182], and [0230], the UE may recognize the PDSCH/PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs),
wherein the apparatus is configured with multi-DCI based multi-transmission/reception point (TRP) operation (see paragraphs [0174], [0178], and [0183], the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI); 
means for determining, based at least in part on the apparatus being configured with multi-DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated (see paragraphs [0161], [0174], [0176], [0206], and [0217], from the viewpoint of downlink control information (DCI) transmission, the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI. When the plurality of CORESET groups are configured for one UE, the corresponding UE may be configured or defined to receive data using a multi-DCI-based M-TRP operation); and 
means for performing an operation, associated with receiving the PDSCH or transmitting the PUSCH, based at least in part on the fixed higher layer index identifying the CORESET group with which the particular CORESET is associated (see paragraphs [0206], and [0217], when one UE is configured to perform transmission and reception with a plurality of TRPs (or cells), this may mean that a plurality of CORESET groups (or CORESET pools) are configured for one UE. The configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-12, 19-24, 31-36, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Pub. 2020/0404690 to Lee et al. (hereinafter Lee).

In regard claim 7, Kim teaches or discloses a method of wireless communication performed by a user equipment (UE) (see Figs. 14, 16, and 17), comprising:
receiving downlink control information (DCI) on a control resource set (CORESET), the DCI scheduling a physical downlink shared channel (PDSCH) (see paragraphs [0137], and [0176], the UE may receive Downlink Control Information (DCI) for downlink scheduling (i.e., including scheduling information of the PDSCH) on the PDCCH. The UE may recognize the PDSCH/PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs),
wherein the UE is configured with multi-DCI based multi- transmission/reception point (TRP) operation (see paragraphs [0174], [0178], and [0183], the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI), 
identifying, based at least in part on receiving the DCI on the CORESET and based at least in part on the UE being configured with multi-DCI based multi-TRP operation, a particular CORESET having (see paragraphs [0176], and [0182], the UE may recognize the PDSCH/ PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs. When a plurality of scrambling IDs are configured, or a plurality of CORESET groups (e.g. two CORESET groups) are configured in one serving cell, the UE may recognize (or identify) that it will receive data (e.g. PDSCH) through multiple DCI based MTRP operations):
a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see paragraphs [0182], and [0246], the CORESET group may be a specific index defined in CORESET configuration information of each CORESET. For example, if CORESET 1 and CORESET 2 are configured (or mapped) to index=0 and CORESET 3 and CORESET 4 are configured to index=1, then CORESETs 1 and 2 may belong to CORESET group 0, CORESETs 3 and 4 may belong to CORESET group 1. The UE may determine whether overlap occurs between the union of all CRS patterns instructed in the UE-specific search space (USS) and the PDCCH candidate, and when the overlap occurs),
a same higher layer index as the CORESET on which the DCI was received (see paragraphs [0206], and [0217], the configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.). In addition, when the plurality of CORESET groups are configured for one UE, the corresponding UE may be configured or defined to receive data using a multi-DCI-based M-TRP operation),
determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see paragraphs [0111], [0140], [0159], [0163], [0164], and [0181], the quasi co-location relation is configured with a higher layer parameter qcl-Type1 for the first DL RS and qcl-Type2 (if configured) for the second DL RS).
Kim may not explicitly teach or disclose a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE and determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET.
However, Lee teaches or discloses a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see Fig. 10, paragraphs [0017], [0076], [0094], [0118], [0153], [0154], and [0156], an example CORESET allocation including an example usage of same transmission configuration indication (TCI) states for CORESETs with the lowest CORESET ID in each BWP. A first search space (e.g., search space for monitoring DCI with a first radio network temporary identifier (RNTI)) may be located in a first BWP type and a second search space (e.g., search space for monitoring DCI with a second RNTI) may be located in a second BWP type. When a WTRU is in a wideband BWP for the CSI measurement (e.g., for inter-BWP measurement), CORESETs configured for the active BWP may be monitored. In another example, CORESETs configured for the wideband BWP may be monitored, but the DCI format, types, and search spaces may be the same as in the active BWP) and determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see paragraphs [0152], [0153], [0154], [0158], and [0159], a PDSCH may be scheduled with a scheduling offset by a PDCCH (and/or DCI), such that the scheduling offset may be indicated or determined by the associated PDCCH (and/or DCI). A WTRU may assume, use, or determine one or more QCL parameters (e.g., spatial Rx parameters) based on a predefined CORESET. Otherwise, the WTRU may determine one or more QCL parameters based on a DL RS indicated in the associated PDCCH (and/or DCI)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a terminal to receive a data channel in a wireless communication system of Kim by including a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE and determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET suggested by Lee. This modification would provide the measurement gap type may be associated with alenght value and may have a value that decreases as the subcarrier spacing of the target BWP increases read on paragraph [0003].

In regard claims 8, 20, 32, and 44, Kim may not explicitly teach or disclose the method of claim 7, wherein the QCL for the PDSCH is determined to be a same QCL as that of the particular CORESET.
However, Lee teaches or discloses wherein the QCL for the PDSCH is determined to be a same QCL as that of the particular CORESET (see paragraphs [0152], [0153], [0154], and [0158]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a terminal to receive a data channel in a wireless communication system of Kim by including wherein the QCL for the PDSCH is determined to be a same QCL as that of the particular CORESET suggested by Lee. This modification would provide the measurement gap type may be associated with a length value and may have a value that decreases as the subcarrier spacing of the target BWP increases read on paragraph [0003].

In regard claims 9, 21, 33, and 45, Kim may not explicitly teach or disclose the method of claim 7, wherein the PDSCH is received based at least in part on the determined QCL for the PDSCH.
However, Lee teaches or discloses wherein the PDSCH is received based at least in part on the determined QCL for the PDSCH (see paragraphs [0132], [0136], [0139], [0152], [0154], and [0157]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a terminal to receive a data channel in a wireless communication system of Kim by including wherein the PDSCH is received based at least in part on the determined QCL for the PDSCH suggested by Lee. This modification would provide the measurement gap type may be associated with a length value and may have a value that decreases as the subcarrier spacing of the target BWP increases read on paragraph [0003].

In regard claims 10, 22, 34, and 46, Kim may not explicitly teach or disclose the method of claim 7, wherein the QCL for the PDSCH is determined based at least in part on the QCL of the particular CORESET further based at least in part on a determination that an offset between reception of the DCI and the PDSCH is less than an offset threshold.
However, Lee teaches or discloses wherein the QCL for the PDSCH is determined based at least in part on the QCL of the particular CORESET further based at least in part on a determination that an offset between reception of the DCI and the PDSCH is less than an offset threshold (see paragraphs [0152], [0154], and [0158]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a terminal to receive a data channel in a wireless communication system of Kim by including wherein the QCL for the PDSCH is determined based at least in part on the QCL of the particular CORESET further based at least in part on a determination that an offset between reception of the DCI and the PDSCH is less than an offset threshold suggested by Lee. This modification would provide the measurement gap type may be associated with alenght value and may have a value that decreases as the subcarrier spacing of the target BWP increases read on paragraph [0003].

In regard claims 11, 23, 35, and 47, Kim may not explicitly teach or disclose the method of claim 7, wherein the QCL for the PDSCH is determined based at least in part on the QCL of the particular CORESET further based at least in part on a determination that at least one configured transmission configuration indicator (TCI) state for a serving cell of the PDSCH includes a particular QCL type.
However, Lee teaches or discloses wherein the QCL for the PDSCH is determined based at least in part on the QCL of the particular CORESET further based at least in part on a determination that at least one configured transmission configuration indicator (TCI) state for a serving cell of the PDSCH includes a particular QCL type (see paragraphs [0152], [0154], [0158], and [0160]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a terminal to receive a data channel in a wireless communication system of Kim by including wherein the QCL for the PDSCH is determined based at least in part on the QCL of the particular CORESET further based at least in part on a determination that at least one configured transmission configuration indicator (TCI) state for a serving cell of the PDSCH includes a particular QCL type suggested by Lee. This modification would provide the measurement gap type may be associated with a length value and may have a value that decreases as the subcarrier spacing of the target BWP increases read on paragraph [0003].

In regard claims 12, 24, 36, and 48, Kim teaches or discloses the method of claim 11, wherein the particular QCL type is QCL Type D (see paragraph [0169]).

In regard claim 19, Kim teaches or discloses a user equipment (UE) (see Fig. 17) for wireless communication, comprising: 
a memory (see Fig. 17); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see Fig. 17): 
receive downlink control information (DCI) on a control resource set (CORESET), the DCI scheduling a physical downlink shared channel (PDSCH) (see paragraphs [0137], and [0176], the UE may receive Downlink Control Information (DCI) for downlink scheduling (i.e., including scheduling information of the PDSCH) on the PDCCH. The UE may recognize the PDSCH/PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs),
wherein the UE is configured with multi-DCI based multi- transmission/reception point (TRP) operation (see paragraphs [0174], [0178], and [0183], the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI), 
identify, based at least in part on receiving the DCI on the CORESET and based at least in part on the UE being configured with multi-DCI based multi-TRP operation, a particular CORESET having (see paragraphs [0176], and [0182], the UE may recognize the PDSCH/ PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs. When a plurality of scrambling IDs are configured, or a plurality of CORESET groups (e.g. two CORESET groups) are configured in one serving cell, the UE may recognize (or identify) that it will receive data (e.g. PDSCH) through multiple DCI based MTRP operations):
a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see paragraphs [0182], and [0246], the CORESET group may be a specific index defined in CORESET configuration information of each CORESET. For example, if CORESET 1 and CORESET 2 are configured (or mapped) to index=0 and CORESET 3 and CORESET 4 are configured to index=1, then CORESETs 1 and 2 may belong to CORESET group 0, CORESETs 3 and 4 may belong to CORESET group 1. The UE may determine whether overlap occurs between the union of all CRS patterns instructed in the UE-specific search space (USS) and the PDCCH candidate, and when the overlap occurs), and
a same higher layer index as the CORESET on which the DCI was received (see paragraphs [0206], and [0217], the configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.). In addition, when the plurality of CORESET groups are configured for one UE, the corresponding UE may be configured or defined to receive data using a multi-DCI-based M-TRP operation); and
determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see paragraphs [0111], [0140], [0159], [0163], [0164], and [0181], the quasi co-location relation is configured with a higher layer parameter qcl-Type1 for the first DL RS and qcl-Type2 (if configured) for the second DL RS).
Kim may not explicitly teach or disclose a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE and determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET.
However, Lee teaches or discloses a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see Fig. 10, paragraphs [0017], [0076], [0094], [0118], [0153], [0154], and [0156], an example CORESET allocation including an example usage of same transmission configuration indication (TCI) states for CORESETs with the lowest CORESET ID in each BWP. A first search space (e.g., search space for monitoring DCI with a first radio network temporary identifier (RNTI)) may be located in a first BWP type and a second search space (e.g., search space for monitoring DCI with a second RNTI) may be located in a second BWP type. When a WTRU is in a wideband BWP for the CSI measurement (e.g., for inter-BWP measurement), CORESETs configured for the active BWP may be monitored. In another example, CORESETs configured for the wideband BWP may be monitored, but the DCI format, types, and search spaces may be the same as in the active BWP) and determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see paragraphs [0152], [0153], [0154], [0158], and [0159], a PDSCH may be scheduled with a scheduling offset by a PDCCH (and/or DCI), such that the scheduling offset may be indicated or determined by the associated PDCCH (and/or DCI). A WTRU may assume, use, or determine one or more QCL parameters (e.g., spatial Rx parameters) based on a predefined CORESET. Otherwise, the WTRU may determine one or more QCL parameters based on a DL RS indicated in the associated PDCCH (and/or DCI)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a terminal to receive a data channel in a wireless communication system of Kim by including a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE and determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET suggested by Lee. This modification would provide the measurement gap type may be associated with alenght value and may have a value that decreases as the subcarrier spacing of the target BWP increases read on paragraph [0003].

In regard claim 31, Kim teaches or discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions (see paragraphs [0016], [0018], and [0020]), comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (see paragraphs [0016], [0018], and [0020]):
receive downlink control information (DCI) on a control resource set (CORESET), the DCI scheduling a physical downlink shared channel (PDSCH) (see paragraphs [0137], and [0176], the UE may receive Downlink Control Information (DCI) for downlink scheduling (i.e., including scheduling information of the PDSCH) on the PDCCH. The UE may recognize the PDSCH/PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs),
wherein the UE is configured with multi-DCI based multi- transmission/reception point (TRP) operation (see paragraphs [0174], [0178], and [0183], the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI), 
identify, based at least in part on receiving the DCI on the CORESET and based at least in part on the UE being configured with multi-DCI based multi-TRP operation, a particular CORESET having (see paragraphs [0176], and [0182], the UE may recognize the PDSCH/ PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs. When a plurality of scrambling IDs are configured, or a plurality of CORESET groups (e.g. two CORESET groups) are configured in one serving cell, the UE may recognize (or identify) that it will receive data (e.g. PDSCH) through multiple DCI based MTRP operations):
a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see paragraphs [0182], and [0246], the CORESET group may be a specific index defined in CORESET configuration information of each CORESET. For example, if CORESET 1 and CORESET 2 are configured (or mapped) to index=0 and CORESET 3 and CORESET 4 are configured to index=1, then CORESETs 1 and 2 may belong to CORESET group 0, CORESETs 3 and 4 may belong to CORESET group 1. The UE may determine whether overlap occurs between the union of all CRS patterns instructed in the UE-specific search space (USS) and the PDCCH candidate, and when the overlap occurs), and
a same higher layer index as the CORESET on which the DCI was received (see paragraphs [0206], and [0217], the configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.). In addition, when the plurality of CORESET groups are configured for one UE, the corresponding UE may be configured or defined to receive data using a multi-DCI-based M-TRP operation); and
determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see paragraphs [0111], [0140], [0159], [0163], [0164], and [0181], the quasi co-location relation is configured with a higher layer parameter qcl-Type1 for the first DL RS and qcl-Type2 (if configured) for the second DL RS).
Kim may not explicitly teach or disclose a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE and determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET.
However, Lee teaches or discloses a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see Fig. 10, paragraphs [0017], [0076], [0094], [0118], [0153], [0154], and [0156], an example CORESET allocation including an example usage of same transmission configuration indication (TCI) states for CORESETs with the lowest CORESET ID in each BWP. A first search space (e.g., search space for monitoring DCI with a first radio network temporary identifier (RNTI)) may be located in a first BWP type and a second search space (e.g., search space for monitoring DCI with a second RNTI) may be located in a second BWP type. When a WTRU is in a wideband BWP for the CSI measurement (e.g., for inter-BWP measurement), CORESETs configured for the active BWP may be monitored. In another example, CORESETs configured for the wideband BWP may be monitored, but the DCI format, types, and search spaces may be the same as in the active BWP) and determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see paragraphs [0152], [0153], [0154], [0158], and [0159], a PDSCH may be scheduled with a scheduling offset by a PDCCH (and/or DCI), such that the scheduling offset may be indicated or determined by the associated PDCCH (and/or DCI). A WTRU may assume, use, or determine one or more QCL parameters (e.g., spatial Rx parameters) based on a predefined CORESET. Otherwise, the WTRU may determine one or more QCL parameters based on a DL RS indicated in the associated PDCCH (and/or DCI)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a terminal to receive a data channel in a wireless communication system of Kim by including a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE and determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET suggested by Lee. This modification would provide the measurement gap type may be associated with alenght value and may have a value that decreases as the subcarrier spacing of the target BWP increases read on paragraph [0003].

In regard claim 43, Kim teaches or discloses an apparatus (see Figs. 14, 16, and 17) for wireless communication, comprising:
means for receiving downlink control information (DCI) on a control resource set (CORESET), the DCI scheduling a physical downlink shared channel (PDSCH) (see paragraphs [0137], and [0176], the UE may receive Downlink Control Information (DCI) for downlink scheduling (i.e., including scheduling information of the PDSCH) on the PDCCH. The UE may recognize the PDSCH/PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs),
wherein the apparatus is configured with multi-DCI based multi-transmission/reception point (TRP) operation (see paragraphs [0174], [0178], and [0183], the M-TRP (multiple TRP) transmission scheme may be divided into i) M-DCI (multiple DCI)-based M-TRP transmission scheme in which each TRP transmits a different DCI, and ii) S-DCI (single DCI)-based M-TRP transmission scheme in which one TRP transmits DCI), 
means for identifying, based at least in part on receiving the DCI on the CORESET and based at least in part on the apparatus being configured with multi-DCI based multi-TRP operation, a particular CORESET having (see paragraphs [0176], and [0182], the UE may recognize the PDSCH/ PUSCH (or PUCCH) scheduled by DCI received with different CORESETs (or CORESETs belonging to different CORESET groups/pools) as PDSCH received from different TRPs or PUSCH (or PUCCH) transmitted to different TRPs. When a plurality of scrambling IDs are configured, or a plurality of CORESET groups (e.g. two CORESET groups) are configured in one serving cell, the UE may recognize (or identify) that it will receive data (e.g. PDSCH) through multiple DCI based MTRP operations):
a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the apparatus (see paragraphs [0182], and [0246], the CORESET group may be a specific index defined in CORESET configuration information of each CORESET. For example, if CORESET 1 and CORESET 2 are configured (or mapped) to index=0 and CORESET 3 and CORESET 4 are configured to index=1, then CORESETs 1 and 2 may belong to CORESET group 0, CORESETs 3 and 4 may belong to CORESET group 1. The UE may determine whether overlap occurs between the union of all CRS patterns instructed in the UE-specific search space (USS) and the PDCCH candidate, and when the overlap occurs), and
a same higher layer index as the CORESET on which the DCI was received (see paragraphs [0206], and [0217], the configuration of such a CORESET group (or CORESET pool) may be performed through higher layer signaling (e.g. RRC signaling, etc.). In addition, when the plurality of CORESET groups are configured for one UE, the corresponding UE may be configured or defined to receive data using a multi-DCI-based M-TRP operation); and
means for determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see paragraphs [0111], [0140], [0159], [0163], [0164], and [0181], the quasi co-location relation is configured with a higher layer parameter qcl-Type1 for the first DL RS and qcl-Type2 (if configured) for the second DL RS).
Kim may not explicitly teach or disclose means for determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET.
However, Lee teaches or discloses a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the apparatus (see Fig. 10, paragraphs [0017], [0076], [0094], [0118], [0153], [0154], and [0156], an example CORESET allocation including an example usage of same transmission configuration indication (TCI) states for CORESETs with the lowest CORESET ID in each BWP. A first search space (e.g., search space for monitoring DCI with a first radio network temporary identifier (RNTI)) may be located in a first BWP type and a second search space (e.g., search space for monitoring DCI with a second RNTI) may be located in a second BWP type. When a WTRU is in a wideband BWP for the CSI measurement (e.g., for inter-BWP measurement), CORESETs configured for the active BWP may be monitored. In another example, CORESETs configured for the wideband BWP may be monitored, but the DCI format, types, and search spaces may be the same as in the active BWP) and means for determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see paragraphs [0152], [0153], [0154], [0158], and [0159], a PDSCH may be scheduled with a scheduling offset by a PDCCH (and/or DCI), such that the scheduling offset may be indicated or determined by the associated PDCCH (and/or DCI). A WTRU may assume, use, or determine one or more QCL parameters (e.g., spatial Rx parameters) based on a predefined CORESET. Otherwise, the WTRU may determine one or more QCL parameters based on a DL RS indicated in the associated PDCCH (and/or DCI)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a terminal to receive a data channel in a wireless communication system of Kim by including a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the apparatus and determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET suggested by Lee. This modification would provide the measurement gap type may be associated with a length value and may have a value that decreases as the subcarrier spacing of the target BWP increases read on paragraph [0003].

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 06/02/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476